Citation Nr: 0824545	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  02-14 807	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUES

1.  Entitlement to service connection for a low back disorder 
claimed as low back pain.  

2.  Entitlement to service connection for a bilateral 
shoulder disability claimed as bilateral shoulder pain.



REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law



ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to November 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
RO that, in part, denied claims of entitlement to service 
connection for arthritis of the low back and arthritis of the 
shoulders.  The Board denied an appeal of these issues in 
March 2007.  The veteran thereafter appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an Order dated in March 2008, the Court 
granted a joint motion by the veteran and VA General Counsel, 
which was incorporated by reference, to vacate the Board's 
decision and remand for development and readjudication in 
accordance with the joint motion.  

This case has been advanced on the Board's docket.  38 
U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2007).


REMAND

In the joint motion, the parties agreed that VA had 
impermissibly limited the scope of the veteran's claims.  
Specifically, the parties agreed that, notwithstanding the 
fact that the veteran's claim was for "low back pain" and 
"bilateral shoulder pain," and notwithstanding that pain 
alone, without a diagnosed or identifiable malady or 
condition, does not constitute a disability for which service 
connection may be granted, the parties agreed that the scope 
of the claims should not have been limited by the RO to 
service connection for arthritis of the low back and 
arthritis of the bilateral shoulders.  

The joint motion also agreed that VA "minimized" the 
service medical records by not considering entries that may 
have suggested disability other than arthritis.  The Board 
will therefore remand this appeal in order for the agency of 
original jurisdiction (AOJ) to additionally develop and to 
adjudicate these issues.  On remand the AOJ will be asked to 
afford the veteran with new VA spine and joints examinations 
for the purpose of identifying any low back or shoulder 
disability, and, if any is found, to obtain a medical nexus 
opinion to determine whether it is at least as likely as not 
that any diagnosed low back or shoulder disability is related 
to the veteran's military service.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate the 
pertinent documents found in the 
temporary folders with the case file, 
filing the documents in the order in 
which they were received.  

2.  The AOJ should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claims.  With any necessary authorization 
from the veteran, the AOJ should attempt 
to obtain and associate with the claims 
file any medical records identified by 
the veteran that have not been secured 
previously.  If the AOJ is unsuccessful 
in obtaining any medical records 
identified by the veteran, it should 
inform him and his representative of this 
and ask them to provide a copy of 
additional medical records they may have 
obtained on their own that have not been 
secured previously.   

3.  The AOJ should arrange for the 
veteran to undergo VA joints and spine 
examinations by a medical professional 
with appropriate expertise to determine 
the current diagnosis and etiology of any 
low back and/or shoulder disability(ies).  
If any low back or shoulder disability is 
diagnosed, the examiner must provide a 
medical opinion, based on review of all 
of the evidence of record, including 
specifically the veteran's SMRs, and 
his/her examination of the veteran, 
whether any current low back or shoulder 
disability is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of approximately 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) related to military 
service.  (Since, by its very nature, a 
medical opinion is just that, an opinion 
rather than a statement of certainty, the 
Board recognizes that speculation, 
tempered by the examiner's medical 
expertise and experience, is a component 
of a medical opinion.)

A complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted 
and those reports should be incorporated 
into the examination and associated with 
the claims file.

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.

The AOJ should ensure that the 
examination report complies with this 
remand and the questions presented in the 
AOJ's examination request, especially 
with respect to the instructions to 
provide medical opinions.  If any report 
is insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2007).  

4.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

